196 B.R. 666 (1996)
C-TC 9TH AVENUE PARTNERSHIP, Plaintiff,
v.
NORTON COMPANY, Defendant.
No. 95-CV-1130.
United States District Court, N.D. New York.
May 17, 1996.
Certilman, Balin, Adler & Hyman, LLP, East Meadow, New York (Michael D. Brofman, of counsel), for Plaintiff.
DeGraff, Foy, Holt-Harris, Mealey & Kunz, LLP, Albany, New York (Robert J. Rock, of counsel), for Defendant.
Arnis Zilgme, Town Attorney, Newtonville, New York (William Nowak, of counsel), for Creditor Town of Colonie.
Cusick, Hacker & Murphy, Latham, New York (David R. Murphy, of counsel), for Creditor Maplewood School District.

ORDER
CHOLAKIS, District Judge.
Presently before the Court is an appeal of the Memorandum-Decision and Order of Bankruptcy Judge Robert E. Littlefield, Jr., dated June 28, 1995, wherein he dismissed the case of debtor C-TC 9th Avenue Partnership. This Court hereby AFFIRMS for substantially the reasons set forth in Bankruptcy Judge Littlefield's thorough decision regarding the ineligibility of a dissolved partnership to proceed under Chapter 11. In re C-TC 9th Avenue Partnership, 193 B.R. 650 (Bankr.N.D.N.Y.1995). Accordingly, that further portion of the decision, based upon a determination that this case was not filed in good faith, need not be considered by this Court.
IT IS SO ORDERED.